Citation Nr: 0532999	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  04-18 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for hypertension and arteriosclerotic 
cardiovascular disease.

2.  Entitlement to service connection for diabetes mellitus 
including secondary to Agent Orange exposure.

3.  Entitlement to service connection for a disability 
manifested by painful and swollen joints, currently diagnosed 
as polymyalgia rheumatica. 



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1971 to July 1973.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO in Cleveland, OH.

The veteran provided testimony before a Veterans Law Judge at 
the RO in July 2005; a transcript is of record.  

The Board notes that, in accordance with the United States 
Court of Appeals for Veterans Claims (the Court) ruling in 
Barnett v. Brown, 8 Vet. App. 1 (1995), whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection for heart problems.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2004).

The issues other than whether the prior claim has been 
reopened are addressed in the REMAND portion of the decision 
below, and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending appellate issue as to reopening of 
the prior denied claim relating to heart disorders.

2.  In January 1983, the RO denied the veteran's claim for 
service connection for organic heart disorders; a timely 
appeal was not taken therefrom.    

3.  Additional evidence which has been submitted since the 
RO's 1983 decision, bears directly and substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim


CONCLUSION OF LAW

The evidence received since the RO's 1983 decision is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2003); 38 C.F.R. § 3.156(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  In this case, and given the nature of 
the action taken by the Board herein as to this issue alone, 
it can be stipulated that all aspects of the new guidelines 
have been satisfactorily addressed and that the veteran is in 
no way prejudiced by the Board's taking such action at this 
time without further development. 

New and Material
Criteria

Pursuant to 38 U.S.C.A. § 7105, a decision by the RO may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to 
these rules is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
[VA] shall reopen the claim and review the former disposition 
of the claim."  Therefore, once the RO decision has been 
issued and once a rating decision becomes final, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2004); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998). 

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  

Some evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability and is, therefore, new and material.  
See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

If no new and material evidence is presented to reopen the 
claim, the prior denial remains final.  See 38 U.S.C.A. § 
7105.


Factual Background and Analysis

At the time of the 1983 decision by the RO, service and post 
service clinical information was of record showing in-service 
chest pain and elevated blood pressure readings, and a 
history of a myocardial infarction within two years of 
service.   

At the time of the RO decision in 1983, there was no expert 
medical opinion relating to whether there was an associative 
relationship between the service complaints and his 
subsequent heart disorders including hypertension, and 
limited post-service clinical information was of record. 

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of the claim.  See Evans, op. cit.  The evidence received 
subsequent to the last final decision is presumed credible 
for purposes of reopening the claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  See Duran v. Brown, 7 Vet. App. 216, 
220 (1995); Justice v. Principi, 3 Vet. App. 510, 513 (1992); 
and Robinette v. Brown, 8 Vet. App. 68, 75-76 (1995).

In this case, since the 1983 RO decision, the veteran has 
submitted additional statements with regard to his heart 
problems, and additional clinical evaluations.  Also of 
record is his testimony at the recent personal hearing which 
is found to be entirely credible.

Much of the additional evidence is of such nature that it 
bears directly on the issue of whether the veteran was shown 
since service to have chronic symptoms which, on retrospect, 
might be precursors or otherwise reflective of heart disease; 
and that this would be substantiated by his frank heart 
symptoms soon thereafter.  Thus, without entering any 
discussion of substantive veracity as may relate to the 
merits of the case, the recently acquired evidence is 
presumed to be credible for the purposes of reopening the 
claim.  New and material evidence having been submitted, the 
claim is reopened.

ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for 
hypertension and arteriosclerotic cardiovascular disease; to 
that extent, the appeal is allowed.




REMAND

Service medical records show complaints of chest pain and 
several instances of elevated blood readings including near 
the time of his separation from service; ECG's were 
reportedly read at the time as negative, but some ECG 
original tracings are still in the file for comparative 
viewing.  

The veteran has indicated that he was treated months after, 
and well within the year after service for hypertension; and 
that within the second year of separation, he developed such 
increased heart pathology as to experience a myocardial 
infarction.

Of particular interest are fleet reserve clinical records in 
the veteran's service medical records file.  In November 
1977, a quadrennial examination showed the presence of  
angina pectoris, hypertension and arthritis.  Another 
examination in November 1977 noted a prior history of 
myocardial infarction and a history of angina, hypertension 
and arthritis.  He had been taking various medications.  

The November 1977 examination report also showed that he had 
been denied insurance at (or by) the Jackson National Bank 
due to angina; that he had been hospitalized at Riverside in 
October 1975 for an infarction; and that tests had been 
undertaken elsewhere.  Other details of that entry are, in 
large part, illegible.

While the treatment records from Riverside Hospital [wherein 
the veteran was reportedly treated for his myocardial 
infarction in 1975], are said to be no longer available, VA 
outpatient records from 1980 documented a history of the 
infarction in 1975.  

The clinical records from any of the physician(s) who treated 
him prior to that infarction are not in the file.  The 
veteran testified that he did not know if Dr. P was even 
alive or where he was at present, but confirmed the location 
on North 33 in Columbus, OH.

He has testified that they told him when he had the heart 
attack that the condition had to be "old" and that it had 
been present when he was in service and was manifested by the 
chest pain and other symptoms.  Tr. at 17.

In a VA Form 21-526, filed in 2002, the veteran had also 
reported that he had been seen for heart problems later in 
service in January 1973 by a Drs. P and F on North 33, 
Columbus, OH.  He reiterated that at the personal hearing.

He also indicated that he had been seen from December 1973 to 
September 2002 at the VAMC in Chillicothe, OH.  He mentions 
that in addition to the Riverside Hospitalization in 1975, he 
was seen by VA and Ohio State University (OSU) from September 
4, 1975 to September 2002 for heart problems.  It is unclear 
whether any of this time was in the earlier period more 
nearly approximate to his service separation.  In any event, 
it is not shown that these records have been obtained. 

With regard to his allegations of exposure to Agent Orange, 
the current evidentiary record is puzzling.  Of record is 
official documentation of the close proximity of the ship on 
which the veteran was stationed to Viet Nam, and information 
therein reflects that the ship maintained certain activities 
that would have in fact been close to if not ashore.  
However, on the one hand, the veteran has specifically denied 
that he ever set foot in Vietnam, and that all of his 
exposure to Agent Orange was through the ventilation systems 
on ship, etc.  On the other hand, he has stated that he was 
in fact in-country in Vietnam on three separate occasions.  

The veteran is now documented as having diabetes mellitus, 
type II.  In that regard, certain presumptions apply if he 
was found to have been exposed to Agent Orange.  
Alternatively, service connection may also be granted if the 
disability is directly due to or secondarily due to service 
or disability of service origin, a possibility that has not 
been fully addressed by the RO.

Finally, the veteran is now shown to have multiple joint pain 
and other symptoms, diagnosed as polymyalgia rheumatica.   He 
has testified that this was present in and soon after 
separation from service.  It is thought that he also has 
arthritis. 

Service medical records confirm a myriad of complaints 
referable to various joints including his ankles, both knees 
(and surgery for one or both knees in-service), back, 
shoulders, etc.  

It is not clear, and there is no medical opinion with regard 
to, whether there is an association between these complaints 
and the current problems he now exhibits, and/or whether the 
current disability as claimed is muscular in nature or 
encompasses osseous changes, i.e., arthritis which could be 
also considered alternatively under pertinent regulations as 
a presumptive disability. 

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran had any disorder that was related to his period of 
active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

It is unclear whether the veteran understands that chronicity 
since service may be presented in a number of ways, and that 
documentation can take many forms.  The revised regulations 
require that the veteran be fully apprised of what is 
required to support his claim, and that RO assist him to the 
extent feasible in obtaining such evidence.  And while the RO 
has undertaken some development, the Board finds that 
additional development would be helpful.

The Board finds that the case should be remanded for the 
following actions: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Specifically, the veteran should provide 
additional details as to all treatment 
for any of the claimed disabilities in or 
since service, with primarily emphasis on 
the period prior to the 1980's, and after 
release, the RO should assist him in 
obtaining all such information.  

Included therein should be all clinical 
records from Drs. P and F, from the 
insurance company who denied his coverage 
at some time between 1973 and 1977, and 
any other possible sources particularly 
with regard to the period from 1973 to 
1977.  

He should clarify his care by OSU in 1973 
and thereafter, if separate and apart 
from Riverside, and if so, these records 
should be obtained.

The veteran should also be asked for 
corroborative information in the way of 
documentation from family, service 
comrades, friends, employers, as to his 
allegations, his symptoms in service and 
since, his presence in Vietnam, etc.

2.  The case should then be forwarded to 
VA physician(s) for opinions as to the 
following:

(a) what is the probable etiology and 
duration of all of the veteran's organic 
heart disorders to include hypertension 
and arteriosclerotic cardiovascular 
disease, and is it at least as likely as 
not that post-service heart problems were 
in any way related to or associable with 
his in-service symptoms.  It is 
noteworthy that ECG tracings from service 
are available for review.

(b) what is the probably etiology of the 
veteran's diabetes mellitus, and to what 
is it more likely than not attributable?

(c) what is the correct assessment of the 
nature of the veteran's muscular or joint 
complaints, now diagnosed as polymyalgia 
rheumatica, and what is the relationship, 
if any, between the post-service findings 
and the multiple symptoms in service.

The opinions should be annotated to the 
record, and should be comprehensive.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory to the veteran, a SSOC 
should be issued, and the veteran and his 
representative should be given a 
reasonable opportunity to respond.  
Thereafter the case should be returned to 
the Board for further appellate review.  
The veteran need do nothing further until 
so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals  



 Department of Veterans Affairs


